Citation Nr: 0839784	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 112	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer in September 2007.  


FINDINGS OF FACT

1.  Current tinnitus is of service origin.

2.  The veteran has deficiencies in most of the areas of 
work, family relations, judgment, thinking, and mood without 
total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met from April 21, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to service connection for tinnitus, further 
assistance is unnecessary to aid the veteran in 
substantiating that claim.  

The PTSD appeal arises from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

There has been compliance with the assistance requirements of 
the VCAA.  All available VA and private treatment records, 
including records and decisions from the Social Security 
Administration evaluation have been obtained.  The veteran 
had also been afforded several VA examinations.  

Tinnitus

Service connection will be granted if it is shown that the 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is diagnosed in service, and any time 
thereafter, no matter how remote in time from service; 
service connection will be conceded.  38 C.F.R. § 3.303(d).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran's military occupational specialty in service was 
a mortar man.  He is the recipient of the Combat Action 
Ribbon, and was granted service connection for PTSD on the 
basis of combat stressors.  He is clearly a combat veteran.

The service treatment records contain no findings referable 
to tinnitus.  

Private treatment records dated from December 2003 to April 
2005, make no mention of tinnitus.

In May 2005, the veteran underwent a disability examination 
for the Social Security Administration.  There were no 
reported complaints or findings referable to tinnitus.  
Records of associated SSA decisions and evaluations also 
contain no references to tinnitus.

At a June 2006 VA examination, the veteran reported having 
almost constant bilateral tinnitus.  He reported the onset of 
tinnitus in service, but was unable to describe the ringing 
in his ears except to say that it was "just ringing."  He 
related that he had been a mortar man for two years in 
service.  He also reported that subsequent to service he had 
been sheet rocker for 15 plus years.  He had also worked in a 
chemical factory and then a boiler room for a few years.  He 
had been an avid hunter for most of his life.  

The examiner indicated that he had reviewed the claims 
folder.  He noted that the veteran had served in the Marine 
Corps from November 1967 to August 1969; that his MOS was a 
mortar man and that he was a recipient of the Combat Action 
Ribbon.  The examiner also noted that the enlistment hearing 
examination revealed normal hearing in both ears.  He 
observed that there was no separation examination.  The 
examiner also took note of the veteran's post service 
employment as sheet rocker for 15 years; in a boiler room and 
chemical factory; and that the veteran had been an avid 
hunter for most of his life.  The examiner opined that due to 
the veteran's vague description of tinnitus and no complaints 
of tinnitus at the time of discharge or shortly thereafter, 
tinnitus was less likely than not related to service.  

In a March 2007 addendum, the examiner again wrote that given 
the veteran's vague description of and lack of symptomatic 
complaints characteristic of tinnitus, not to mention the 
inability to describe the frequency and duration, it was less 
likely related to military service.  

In his May 2007 substantive appeal, the veteran reported 
having ringing in his ears all the time.

At his September 2007 RO hearing, the veteran testified to 
having ringing in his ears.  He said that he had been exposed 
to constant gun fire during service.  The ringing in his ears 
began in service and had now become constant.  He stated that 
he was given ear protection when sheet rocking.  He also wore 
ear protection when doing jobs such as cutting wood with a 
chain saw.

The veteran is competent to report the onset of ringing in 
his ears in service, that the symptoms had continued since 
service and that he experiences these symptoms currently.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999).  

Indeed, under 38 U.S.C.A. § 1154(b), the veteran's report of 
ringing in his ears following participation in combat is 
presumed true.  It is not clear whether the VA examiner found 
current tinnitus, but the veteran's testimony is sufficient 
to establish a current disability.  While there is a lack of 
contemporaneous evidence of tinnitus in the years following 
service, the examiner considered a virtually identical 
history with regard to the veteran's claimed hearing loss and 
concluded that this latter condition was related to service.

Given the nature of the veteran's service, his testimony, and 
the ambiguity in the medical evidence; the Board resolves 
reasonable doubt in the veteran's favor and concludes that 
service connection for tinnitus is warranted.



PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The where, as here, a veteran disagrees with the initially 
assigned disability evaluation, it is possible to award 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126-128 (1999).

VA treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a December 2005 
outpatient visit, the veteran was noted to have been on 
worker's compensation for a work-related injury since March 
2003.  Mental status examination revealed he had good eye 
contact with normal speech.  He was alert and oriented and 
dressed and groomed appropriately.  His thought process was 
logical.  He reported vague suicidal thoughts at times.  He 
had no intent to act on them.  The veteran could not harm 
himself because he wanted to see his great grandchildren grow 
up.  He denied homicidal ideation, paranoia, delusions, or 
hallucinations.  Axis I diagnoses of PTSD, depressive 
disorder, nos, and cannabis abuse, were rendered.  The 
examiner assigned a GAF score of 50.  

At January and February 2006 VA outpatient visits, the 
veteran was noted to have good eye contact and normal speech.  
He was alert and oriented and dressed and groomed 
appropriately.  His thought process was logical and he denied 
suicidal and homicidal ideation, paranoia, delusions, and 
hallucinations.  Axis I diagnoses of PTSD, depressive 
disorder, nos, and alcohol and cannabis abuse, were rendered.  
GAF scores of 50 were assigned.

In a June 2006 progress note, the reported that he had been 
attending the PTSD program and he felt it had worked "pretty 
good".  He noted that it had given him skills in order to 
reduce a lot of difficulties.  Mental status examination 
revealed the veteran to have good eye contact and normal 
speech.  The veteran was dressed and groomed appropriately.  
He had a logical thought process without psychosis.  He 
denied any suicidal ideation and described his mood as 
better.  Axis I diagnoses of PTSD, depressive disorder, nos, 
and alcohol and cannabis abuse in remission, were rendered.  
The examiner assigned a GAF score of 50.  

In June 2006, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
a lot of bad dreams about Vietnam.  

Mental status examination performed at that time revealed 
that the veteran had difficulty with concentration.  He did 
not appear to be psychotic and there were no delusions or 
hallucinations.  He had frequent nightmares and difficulty 
getting back to sleep after them.  The veteran did not have 
impaired impulse control but he did get very angry much of 
the time with little provocation.  His mood was depressed but 
he did not report panic attacks.  He had a phobia about 
anything on TV related to Vietnam violence.  He did not have 
obsessions or compulsions.  His recent memory was diminished 
but he was oriented to time, place, and person.  Personal 
hygiene was adequate and he denied suicidal or homicidal 
thoughts.  Eye contact was poor.  He appeared to be 
emotionally labile when he talked about combat experience in 
Vietnam.  An Axis I diagnosis of PTSD was rendered.  

The examiner assigned a GAF score of 60, and opined that the 
veteran had moderate impairment of industrial capacity and 
social function and tended to be avoidant of other people.  
His prognosis was guarded but he was capable of handling 
benefits.  

In a September 2006 VA outpatient treatment note, the veteran 
was reported to be wondering why he went on in life, but 
stated he had no suicidal intentions.  He admitted to 
sleeping poorly and having nightly nightmares.  He also noted 
neck pain.  Mental status examination revealed good eye 
contact and normal speech.  He was dressed and groomed 
appropriately and his thought process was logical without 
psychosis.  He described his mood as better but still low.  
An Axis I diagnosis of PTSD was rendered.  The examiner 
assigned a GAF score of 50.  

In a January 2007 letter, a social worker from the Caribou 
VetCenter indicated that the veteran had PTSD and significant 
signs and symptoms of depression when he treated him from 
March 2005 to December 2005.  

At the time of a January 2007 outpatient visit, the veteran 
reported having little ambition or motivation.  The daily use 
of cannabis was noted to be most likely the cause of this.  

On mental status examination revealed the veteran was noted 
to be dressed in camouflage, since he had been staying at his 
camp.  His thought process was logical without psychosis.  
There was no suicidal or homicidal ideation, delusions, 
paranoia, or hallucinations.  His mood was better but he 
still had low ambition.  Axis I diagnoses of PTSD, cannabis 
abuse, depressive disorder, nos, and alcohol abuse in 
remission, were rendered.  The examiner assigned a GAF score 
of 50.  

At a May 2007 VA outpatient visit, the veteran indicated that 
he was sleeping all the time, especially during the day.  He 
reported no motivation and anhedonia.  

On mental status examination he was found to be dressed and 
groomed appropriately.  He had logical thought process 
without psychosis.  He did not verbalize any suicidal or 
homicidal ideation, delusions, paranoia, or hallucinations.  
He described his mood as tired.  Axis I diagnoses of PTSD, 
depressive disorder, nos, and alcohol abuse in remission, 
were rendered.  A GAF score of 50 was rendered.  

In his May 2007 substantive appeal, the veteran indicated 
that it was his belief that his PTSD was more severe than the 
assigned 30 percent and that it was at least 50 or 70 percent 
disabling as he was not working and lived in the woods.  

At the time of an August 2007 visit, the veteran reported 
that he felt the best he had in a long time.  His 
irritability and anger had been reduced significantly.  He 
still had nightmares but had more ambition and was pleased 
that he did not sit around anymore.  

Mental status examination revealed he was dressed and groomed 
appropriately in casual attire.  He had logical thought 
process without psychosis.  He did not verbalize any suicidal 
or homicidal ideation, delusions, paranoia, or 
hallucinations.  He described his mood as better.  The 
pertinent diagnoses were PTSD, cannabis abuse in remission, 
depressive disorder, nos, and alcohol abuse, in remission, 
were rendered.  The GAF score was 50.  

At his September 2007 hearing, the veteran reported a lot of 
bad dreams.  He stated that he became easily agitated and 
that he tried to avoid people as much as possible.  He 
testified that he had a little camp outside where he spent 
most of his time.  He had been married for 33 years but lived 
in a place that was isolated.  He tried to avoid people even 
when they came to visit.  His son currently lived at home but 
he did not see his daughters very often.  He indicated that 
he was receiving Social Security benefits.  He reported that 
that administration had thought he could do light duty work 
but found him to be unemployable when PTSD found.  

He said that he and his wife did not go out much socially.  
They avoided going to restaurants, shopping, or the movies.  
He reported going to his daughter's on occasion, but not 
staying very long.  He always avoided crowds.  He noted that 
if he had to go to the store he would go as early as possible 
or late at night.  He stated that he was more alone now than 
at the time of his previous VA examination.  

Social Security records reveal that the veteran was found 
disabled as of January 2005.  The primary diagnosis was 
listed as PTSD with the secondary diagnosis being disorder of 
the back (discogenic and degenerative).   In the Social 
Security determination it was indicated that the veteran 
reported that he was unable to work due to the fused disks in 
his neck, shoulder problems and a heart condition.

The Social Security determination shows that the veteran was 
found to have been disabled since January 2005.  The primary 
diagnosis was PTSD, and the secondary diagnosis was 
discogenic and degenerative disorders of the back.  A 
vocational analysis accompanying the determination shows that 
the veteran was found capable of light work.  Accompanying 
evaluation reports focus mostly on the veteran's physical 
disabilities.  The records show that the veteran had had neck 
and shoulder surgery in 2001, and continued to have weakness 
in these areas after the surgery.  The veteran reportedly had 
treatment for heart problems beginning in 2006.  

The SSA determination indicates that veteran's physical 
disabilities prevented him from working as he had turned age 
55.  Prior to that time it was felt that he had the capacity 
to perform light tasks.

At the time of a November 2007 VA examination, the veteran 
was noted to still be living with his wife at the same 
residence.  He lived with his wife and was unemployed.  On a 
typical day, the veteran was at home.  He would take his 
grandson to work and return home, sit in his recliner, and 
watch TV.  He spent a lot of time at his camp.  He would get 
up, take his medication, have breakfast, and go for a walk.  
He tried to stay away from others to avoid the temptation to 
drink.  His wife and friends continued to drink.  He had 
stopped smoking marijuana and drinking alcohol.   He 
indicated that he was awakened by bad dreams.  

He continued to be seen at a mental health clinic every three 
months and attended weekly group therapy.  He had 
participated in the PTSD program several years earlier.  He 
said that he was "doing okay" and "surviving day to day."  
He reported difficulty avoiding drinking.  He usually had 
friends at his house on the weekends but tried to avoid them 
as they were drinking.  He denied any suicidal thoughts.  He 
stated that he could not be more active due to pain and 
difficulty breathing.  When he started to do something his 
mind would often shift to something else and he did not 
complete what he started.  

On mental status examination, it was noted that the veteran 
came to the evaluation on time and reasonably groomed.  He 
was dressed in hunting fatigues and was significantly 
overweight.  He was cooperative with the evaluation.  His 
receptive and expressive language functions appeared intact.  
There was no impairment of thought or communication.  The 
veteran was alert and oriented and his concentration was 
adequate for the evaluation.  His recent and remote memory 
were intact.  Reality testing appeared intact as did his 
judgement and insight.  There were no gross psychotic 
processes such as delusions or hallucinations.  

The veteran denied any suicidal or homicidal thoughts.  He 
presented as interpersonally appropriate.  He was competent 
to manage his own funds.  Axis I diagnoses of PTSD and 
alcohol and marijuana abuse in remission were rendered.  The 
examiner assigned a GAF score of 60 as the veteran reported 
having moderate difficulty with vocational and social 
functioning due to PTSD.  

He continued to not work due to physical problems.  Socially, 
he was more isolated because he was avoiding those who he 
used to drink with, such as his wife and friends.  His 
reported symptoms were no worse than his previous evaluation 
in June 2006.  He was struggling not to drink with success 
and was continuing in mental health treatment.  

The veteran has been assigned GAF scores of 50 during 
numerous outpatient visits.  As noted above, a GAF score of 
50 reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Moreover, the 
veteran has been found to unemployable by Social Security 
with the primary diagnosis being PTSD and the secondary 
diagnosis being discogenic back problems.  The veteran was 
assigned GAF scores of 60 at the time of VA examinations in 
June 2006 and November 2007 with the November 2007 examiner 
noting only moderate difficulty with vocational and social 
functioning due to PTSD.  However, based upon the majority of 
GAF scores and the findings of the Social Security 
Administration, the Board finds that the veteran's PTSD has a 
severe impact on his employability.  He has also been 
reported to have significant limitation in social activity 
and to be isolated.  Accordingly, the Board finds that the 
veteran's disability approximates the criteria for a 70 
percent rating.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

While the veteran is reportedly isolated, the evidence does 
not show total social impairment.  The veteran has maintained 
relationships with his wife, children and friends.  The 
Social Security records show that the veteran has been found 
disabled by reason of the combination of PTSD, physical 
disabilities, and age.  The VA examiner also found the 
veteran's unemployment to be due to physical disability.  
There is no opinion that PTSD alone results in total 
occupational impairment.

The criteria for a 100 percent evaluation have not been met 
as the veteran has not been shown to have total occupational 
and social impairment. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As discussed above the criteria for rating PTSD contemplate 
the veteran's social and occupational impairment.  There is 
no disability beyond that contemplated by the rating 
criteria.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  

A 70 percent disability evaluation for PTSD from April 21, 
2006, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


